                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


JEFFREY A. WOGENSTAHL,

                      Petitioner,              :   Case No. 1:19-cv-403

       - vs -                                      District Judge Thomas M. Rose
                                                   Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
  Chillicothe Correctional Institution,

                                               :
                      Respondent.


                                    TRANSFER ORDER


       This capital habeas corpus case is before the Court on Petitioner’s Response (ECF No. 9)

to the Court’s Order (ECF No. 5) to show cause why this case should not be transferred to the

Sixth Circuit Court of Appeals as a second or successive habeas corpus application. The Warden

has responded to Petitioner’s position (ECF No. 10).



Pertinent Litigation History



       This is Jeffrey Wogenstahl’s third-in-time habeas corpus case. The first, Case No. 1:99-

cv-843, ended in judgment on the merits for the Warden. Wogenstahl v. Mitchell, 2007 U.S. Dist.

LEXIS 67388 (S.D. Ohio Sep. 12, 2007), aff’d 668 F.3d 307 (6th Cir. 2012), cert den. sub nom

Wogenstahl v. Robinson, 568 U.S. 902 (2012).

       Wogenstahl’s second habeas case was docketed here at 1:17-cv-298. This Court found that

                                               1
to be a second-or-successive petition. Wogenstahl v. Jenkins, 2018 U.S. Dist. LEXIS 50076 (S.D.

Ohio Mar. 27, 2018). The Sixth Circuit agreed and gave Wogenstahl permission to proceed under

28 U.S.C. § 2244(b). In re: Jeffrey Wogenstahl, 902 F.3d 621 (6th Cir. 2018). After it was returned

to this Court, that case was stayed pursuant to Rhines v. Weber, 544 U.S. 269 (2005), because the

Petition included claims that were unexhausted. On May 30, 2019, Wogenstahl filed a status report

in that case in which he identified the Petition in this case as raising claims different from those

on which he had received permission to proceed from the circuit court (2017 Case, ECF No. 45,

PageID 2236). The Court found this was at least an implicit concession that he had not received

circuit court permission to file the Petition in this case (ECF No. 5, PageID 163) and ordered him

to show cause why the case should not be transferred under In re Sims, 111 F.3d 45 (6th Cir. 1997).

        Wogenstahl reports that on October 9, 2015, he moved to reopen his direct appeal to the

Supreme Court of Ohio (ECF No. 9, PageID 311). Upon conclusion of those proceedings, that

court again affirmed his conviction. State v. Wogenstahl, 150 Ohio St. 3d 571 (2017), cert. den.

sub nom. Wogenstahl v. Ohio, 138 S.Ct. 2576 (2018). On May 28, 2019, Wogenstahl filed the

instant Petition.

        Wogenstahl contends he needs no permission from the circuit court because the instant

Petition is not second-or-successive within the meaning of that term as developed in the case law.

In Magwood v. Patterson, 561 U.S. 320 (2010), the Supreme Court held where a habeas petition

is the first to challenge a new state court judgment, it is not second-or-successive. Wogenstahl

notes that he has received a new direct appeal judgment from the Ohio Supreme Court and asserts

this is sufficient under Storey v. Vasbinder, 657 F.3d 372 (6th Cir. 2011).

        The Warden argues Storey is distinguishable because in that case the district court had

ordered petitioner be granted a new state appeal because his first appeal had been tainted by



                                                 2
ineffective assistance of appellate counsel. Thus the appeal was “a remedial appeal,” ordered in a

prior petition. Here the Supreme Court of Ohio reopened the direct appeal to consider the question

of trial court subject matter jurisdiction and affirmed the existence of that jurisdiction.



                                            Analysis



       Federal courts are courts of limited jurisdiction; they are empowered to hear only those

cases which are within the judicial power of the United States as defined in the United States

Constitution and as further granted to them by Act of Congress. Finley v. United States, 490 U.S.

545, 550 (1989); Aldinger v. Howard, 427 U.S. 1, 15 (1976). A federal court is furthermore

obliged to note lack of subject matter jurisdiction sua sponte. Louisville & Nashville R. Co. v.

Mottley, 211 U.S. 149, 152 (1908); Capron v. Van Noorden, 6 U.S. 126 (1804); Clark v. United

States, 764 F. 3d 653 (6th Cir. 2014); Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l,

Ltd., 556 F.3d 459, 465 (6th Cir. 2009).

       A district court lacks jurisdiction to consider a second or successive petition without

approval by the circuit court. Franklin v. Jenkins, 839 F.3d 465 (6th Cir. 2016); Burton v. Stewart,

549 U.S. 147 (2007). When the District Court errs in that determination by finding an application

is second or successive (a false positive), the practice of the Sixth Circuit has been to find that

permission to proceed is unnecessary and to remand the case. Jackson v. Sloan, 800 F.3d 260, 261

(6th Cir. 2015), citing Howard v. United States, 533 F.3d 472 (6th Cir. 2008); In re: Cedric E.

Powell, Case No. 16-3356, 2017 U.S. App. LEXIS 1032 (6th Cir. Jan. 6, 2017). However, an error

in the other direction, finding a petition is not second or successive when the circuit court later

finds it is (a false negative), results in a full adjudication of a case which is later held for naught.

                                                   3
See Avery v. United States, 2019 U.S. App. LEXIS 15740, 2019 WL 2273409 (6th Cir. May 28,

2019). In that case the Sixth Circuit expressly authorized this Court to consider a successive §

2255 motion to vacate in 2016 and then, after exhaustive litigation, decided three years later the

District Court had no jurisdiction.

       However, the district court must decide in the first instance whether a petition or § 2255

motion is second or successive. In re: Kenneth Smith, 690 F.3d 809 (6th Cir. 2012); In re

Sheppard, 2012 U.S. App. LEXIS 13709 (6th Cir. May 25, 2012). When the District Court errs in

that determination, the practice of the Sixth Circuit has been to find that permission to proceed is

unnecessary and to remand the case. Jackson v. Sloan, 800 F.3d 260, 261 (6th Cir. 2015), citing

Howard v. United States, 533 F.3d 472 (6th Cir. 2008); In re: Cedric E. Powell, Case No. 16-3356,

2017 U.S. App. LEXIS 1032 (6th Cir. Jan. 6, 2017).

       A habeas petition raising a claim after a conditional writ and new sentencing hearing which

could have been raised on the original petition is not barred as a second or successive petition

because it challenges a new judgment. Magwood v. Patterson, 561 U.S. 320, 341-42 (2010). A

petitioner in this situation may challenge the earlier conviction embodied in any new judgment

without satisfying the second-or-successive requirements. A full resentencing allows a petitioner

to “challenge his undisturbed conviction without triggering the ‘second or successive’

requirements.” King v. Morgan, 807 F.3d 154, 156 (6th Cir. 2015). King was extended to Ohio’s

reopening of a petitioner’s sentence merely to enter post-release control. In re Stansell, 828 F.3d

412 (6th Cir. 2016). King does “not exclude the possibility that minor amendments to a judgment,

such as those that correct clerical or technical errors while leaving a petitioner’s conviction and

sentence intact, may not create a new judgment.” In re: Javalen Wolfe, 2018 U.S. App. LEXIS

3206 (6th Cir. Feb. 9, 2018).



                                                 4
       The petitioner in Storey had filed a habeas petition claiming, inter alia, ineffective

assistance of appellate counsel for failure to argue the ineffective assistance of trial counsel. 657

F.3d at 376. Accepting that claim, the district court ordered a new direct appeal, but made no

disposition of any of Storey’s other claims. Id. The Michigan Court of Appeals rejected all of

Storey’s claims. Id.

               Storey then returned to federal district court, filing a new habeas
               petition in 2006. That petition included several claims that were in
               his 2001 petition, but four that were not. One of the latter claims was
               that Campbell had been ineffective at trial. Based on Storey's
               inclusion of the new claims, however, the district court held in a
               June 2009 order that Storey's new petition was "second or
               successive" within the meaning of 28 U.S.C. § 2244(b). The
               district court gave Storey the choice of dropping the new claims or
               seeking permission from us to file a second or successive petition.
               See generally id. § 2244(b)(3). Storey did neither, and instead filed
               a motion for reconsideration. The district court granted the motion,
               reached the merits of Storey's claims, and—in an extensively
               reasoned opinion—rejected all of them. The court therefore denied
               his petition, though it did grant a certificate of appealability as to
               each of his claims.

Id. (emphasis supplied). Noting a circuit split on the question, the Sixth Circuit adopted the

majority position and “[held] that a petition filed after a remedial appeal, ordered in response to an

earlier petition, is not second or successive within the meaning of § 2244(b) – even if it includes

claims that could have been included, but were not, in the first petition.” Id. at 378.

       Thus, Storey does not stand for the proposition for which Wogenstahl cites it, to wit, that

any habeas petition filed after a new state court judgment on appeal restarts the second-or-

successive counter. The holding in the case is much narrower than that and Judge Kethledge’s

opinion does not even include dictum as broad as the asserted proposition.

       Although it is not explicit on the face of the opinion, Storey almost certainly received his

new direct appeal as a result of the issuance of a conditional writ of habeas corpus; that is the only



                                                  5
way a federal district court could “order” the state courts to grant a new appeal. Without

questioning the precedential authority of Storey, it should not be extended as Petitioner suggests

to a situation where a habeas petitioner receives anything that would count as a judgment in the

state court system. To interpret § 2244(b) in that way would potentially deprive it of any impact

at all in limiting second or successive habeas petitions. Here’s how.

         It is a common experience in habeas cases for petitioners to make claims that their

judgments of conviction are void for lack of jurisdiction. Ohio follows the rule that lack of subject

matter jurisdiction cannot be forfeited and can be raised at any time. State ex rel. Cruzado v.

Zaleski, 111 Ohio St. 3d 353 (2006). This frequently occasions motions to vacate a conviction

years after the direct appeal process has been completed.

         Sometimes those claims are successful. For example, the Supreme Court of Ohio has held

that a judgment of conviction which does not reflect a mandatory period of post-release control is

void, requiring a new judgment of conviction, after which a new habeas petition is not second or

successive per Stansell, supra.1

         But suppose an utterly frivolous motion to vacate a judgment of conviction asserting, say,

that the judgment is void because the courtroom walls were painted green. Even utterly frivolous

motions require a decision which then, under Ohio law, becomes appealable, eventually resulting

in a new appellate judgment that the underlying judgment is not void on that basis. Under

Wogenstahl’s very broad definition of a “new judgment,” a state appellate decision rejecting an

utterly frivolous subject matter jurisdictional argument would restart the second-or-successive


1
  That holding was superseded by statute effective July 11, 2006. Ohio Rev. Code § 2929.191 establishes a procedure
for offenders still incarcerated who (1) did not receive notice at the sentencing hearing that they would be subject to
post -release control, (2) those who did not receive notice that a violation of post-release control could result in a
return to prison, or (3) those whose sentencing entries lacked both of those statutorily mandated notices. For those
offenders, after a hearing with notice to the offender, the prosecuting attorney and the DRC, a nunc pro tunc entry on
the journal containing the notices will correct an original judgment of conviction. State v. Singleton, 124 Ohio St.3d
173, 2009-Ohio-6434 (2009).

                                                          6
counter. That certainly is not the holding in Storey.

        Magwood, King, and Stansell are best interpreted as allowing a second-in-time habeas

petition when there is a new state court judgment of conviction. That is the judgment on which a

warden is holding someone in custody and therefore the judgment under collateral attack in habeas.

While the decisions of appellate courts upholding trial court convictions and sentences are also

properly called “judgments,” allowing a new habeas petition every time the state appellate courts

affirm a trial court judgment would be contrary to the purpose for which § 2244(b) was enacted.2

        By giving an example of an utterly frivolous motion to vacate a judgment, the Magistrate

Judge does not in any way intend an adverse reflection on Wogenstahl’s jurisdictional claim. That

claim was obviously sufficiently colorable to persuade the Supreme Court of Ohio to consider it

on the merits.

        Based on the foregoing analysis, the Clerk is ordered to TRANSFER this case to the United

States Court of Appeals for that court’s determination of whether the Petition may proceed in this

Court. The effectiveness of this Order is delayed until District Judge Rose can rule on any appeal

Petitioner may file from it. Any such appeal must be filed not later than August 13, 2019.

July 30, 2019.

                                                                            s/ Michael R. Merz
                                                                           United States Magistrate Judge



2
  Magwood, Morgan, and Stansell are already well beyond the plain text of § 2244(b). In those circumstances, an
interpreting court should tun next to legislative purpose. In interpreting a statute a court should:

        1.   Decide what purpose ought to be attributed to the statute and to any subordinate provision of it
             which may be involved; and then

        2.   Interpret the words of the statute immediately in question so as to carry out the purpose as best
             it can, making sure, however, that it does not give the words either (a) a meaning they will not
             bear, or (b) a meaning which would violate any established policy of clear statement.

Hart and Sacks, THE LEGAL PROCESS (Eskridge & Frickey ed. 1994), p. 1169.

                                                          7
